United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3030
                         ___________________________

   United States of America, for the use and benefit of Triple S Alarm Co., Inc.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           Westfield Insurance Company

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: April 9, 2013
                               Filed: April 12, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Triple S Alarm Co., Inc., appeals from the judgment of the District Court1
denying its motion for attorney fees and a penalty under Arkansas law or attorney fees


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
under the Equal Access to Justice Act, 28 U.S.C. § 2412(b), in Triple S’s suit under
the Miller Act, 40 U.S.C. § 3131. After careful de novo review of the record, see
United States v. Brummels, 15 F.3d 769, 771 (8th Cir. 1994), and having considered
the parties’ submissions on appeal, we agree with the District Court that Triple S was
not entitled to the relief that it sought for the reasons explained in the court’s opinion.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-